Citation Nr: 0523657	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-32 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to January 
1972.



This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in which the RO denied the 
benefit sought on appeal.  The veteran perfected an appeal of 
that decision.  This matter was previously before the Board 
in November 2003 when the matter was remanded for additional 
development.  

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The November 2004 remand requested the RO to obtain the 
veteran's VA medical records from Tuskegee VA Medical Center 
from 1972.  Although those records were requested in December 
2004, the records received contained only current treatment 
dating from 2002.  

Pursuant to 38 C.F.R. § 3.159(c)(2):

VA will make as many requests as are necessary 
to obtain relevant records from a Federal 
department or agency. . . . VA will ends its 
efforts to obtain records from a Federal 
department or agency only if VA concludes that 
the records sought do not exist or that further 
efforts to obtain those records would be 
futile.  

The claims file contains no indication that records dating 
prior to 2002 from that VA facility do not exist or are 
unavailable, nor did the RO make a specific finding of such.  
See 38 C.F.R. § 3.159(c)(2).

The Board finds, therefore, that remand is necessary for a 
follow-up request for VA 


treatment records from VAMC Tuskegee for the period from 1972 
to 2002.  The RO should continue its attempts until it 
determines that further efforts to obtain the records would 
be futile.  A specific finding of such must be documented in 
the claims file.  

For the foregoing reasons, the case is REMANDED for the 
following:

1.  The RO must obtain the veteran's VA 
medical records from the VAMC in Tuskegee 
from January 1972 to 2002, and associate 
them with the claims file.  The RO should 
continue to request these documents until 
they are received, or until the RO 
specifically determines that any further 
attempt to obtain those records would be 
futile.  Such a conclusion must be 
recorded in the claims file.  All 
attempts to obtain those records should 
be recorded in the claims file

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If 
the benefit remains denied, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
and be given the opportunity to respond.
 
The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	KATHY A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

